Per Curiam:

The plaintiffs in error prosecute this proceeding to reverse an order of the district court refusing to open the case, in which a judgment had been rendered against them, that they might have another opportunity to make a defense therein. The action was on a promissory note bearing the signature of both of the defendants. Summons was properly served upon both, and they appeared and participated, in the trial. The judgment was rendered May 7,. 1903, and the application to have it set aside was filed October 6, 1903. The application states no defense to' the action. It states no reasons why the court should open the case- and permit the defendants to relitigate the questions.
The order of the court denying the application of the plaintiffs in error is affirmed.